Exhibit 10.3

Senior Vice President Bonus Plan

Bonus Calculation

The Senior Vice Presidents of Websense, Inc. (the “Participants”) not covered by
another cash incentive compensation program will be eligible for a target bonus
of 50% of their respective annual salary. This bonus is based upon the Company
meeting its Billings and/or Operating Income objectives determined by the
Company’s Board of Directors or its Compensation Committee near the beginning of
each fiscal year.

Each half of the Company’s fiscal year (January — June and July — December) in
which the Company meets its budgeted Billings and/or Operating Income targets,
each Participant is eligible to receive an amount equal to 33.33% of their
semi-annual salary as a bonus. Half of the semi-annual bonus (16.67%) is earned
if the Company meets its semi-annual Billings objective and the other half of
the semi-annual bonus (16.67%) is earned if the Company achieves its semi-annual
Operating Income target.

An additional 16.67% of the Participant’s annual salary may be earned, again
split evenly between objectives, if the Company achieves its annual Billings and
Operating Income targets.

Achievement of at least 90% of a goal is required for any payment of the portion
of the Participant’s bonus that is based on achievement by the Company of that
goal. Should the Company achieve 90% of its Billings or Operating Income goals,
bonuses for that plan goal will be paid at half of the target payment for that
goal. Should the Company achieve 110% of its Billings or Operating Income goals,
bonuses for that plan goal will be paid at 1.5 times what the Participants would
have been paid on target for that goal. Bonuses are prorated for goal
achievement between 90% - 110%.

Eligibility

Participants must be a current employee on the last day of the semi-annual
period (June 30th and December 31st) to be eligible to receive a bonus for that
half and must be a current employee on the last day of the fiscal year to be
eligible to receive an annual bonus. Participants who start their employment
during a period or are promoted into a Participant position must be employed for
at least the full final quarter of the semi-annual period or annual period to be
eligible, and will have their bonus prorated accordingly. Bonus amounts are
based upon actual base salary paid during the period, exclusive of other
payments or bonuses.

The Company reserves the right to change these terms from time to time as it
feels necessary to accomplish its goals, including as a result of market
conditions, personnel, new or different product offerings and/or corporate
restructuring.